DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither the references cited nor the cited references teach, suggest, or in combination of a power feed control device having the first sub-bus bar, the second sub-bus bar, and the third sub-bus bar each including: a central piece having an elongated shape; a first leg piece and a second leg piece configured to respectively protrude, along thickness of the central piece, from a first longitudinal end and a second longitudinal end of the central piece; an extended piece configured to protrude from a tip of the first leg piece along thickness of the first leg piece; and a lead piece configured to protrude from a tip of the extended piece so as to face away from the central piece, the body including: a housing recess configured to house a module including the holder, the first sub- bus bar, the second sub-bus bar, the third sub-bus bar, and the zero-phase-sequence current transformer, lengths of the respective extended pieces of the first sub-bus bar, the second sub- bus bar, and the third sub-bus bar being different from each other, the holder including: a rod portion configured to cover the respective central pieces of the first sub-bus bar, the second sub-bus bar, and the third sub-bus bar and to pass through the through hole of the zero-phase-sequence current transformer; a post 
Inagaki et al. (U.S. 2014/0292073) as best, submitted by the applicant (same assignee) discloses a first electrical path (21L, figure 1) provided for a hot pole and including a first bus bar (211L), a first sub-bus bar, and a first contact device which are electrically connected together; a second electrical path (21N) provided for a neutral pole and including a second bus bar (211N), a second sub-bus bar, and a second contact device which are electrically connected together; a third electrical path (311) provided for a grounding pole (PE); a third sub-bus bar (213) electrically connected to the third electrical path; a body (see figures 3-5) having electrical insulation properties and configured to hold the first bus bar and the second bus bar; a holder (714) having electrical insulation properties and configured to hold the first sub-bus bar, the second sub-bus bar, and the third sub-bus bar; a zero-phase-sequence current transformer (14) having a through hole; and some other claimed elements.
However, Inagaki or in combination with the other references do not disclose the reasons for allowance subject matter as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848